Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 14, 2017

The Court of Appeals hereby passes the following order:

A18D0211. SHAWN DAVERT LOCKHART,                              JR.   v.   GEORGIA
    DEPARTMENT OF CORRECTIONS et al.

      Prisoner Shawn Davert Lockhart, Jr. filed a civil suit against the Georgia
Department of Corrections and Ware State Prison. On October 19, 2017, the trial
court granted the defendants’ motion to dismiss. On November 21, 2017, Lockhart
filed this application for discretionary review.1 We, however, lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380
SE2d 57) (1989). Lockhart’s application was untimely filed 33 days after entry of the




      1
        Because he is incarcerated, Lockhart’s appeal is controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8,
“[a]ppeals of all actions filed by prisoners shall be as provided in Code Section 5-6-
35,” the discretionary appeal statute.
order he seeks to appeal.2 Accordingly, this application is hereby DISMISSED for
lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/14/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.




      2
        This Court received Lockhart’s pro se application by mail on November 27,
2017. However, his certificate of service is dated November 21, 2017, and we
therefore deem his application filed on November 21. See Court of Appeals Rule 4
(d).